Citation Nr: 1523652	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-08 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to October 2, 2013, and in excess of 30 percent thereafter, for psoriasis.


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


In August 2013, the Board remanded the matter for additional development, including a new VA examination.  In a November 2013 rating decision, the Appeals Management Center granted a 30 percent rating, effective October 2, 2013.  As this does not represent a total grant of benefits, the matter is still before the Board.  
In August 2014, the Board again remanded the matter to afford the Veteran another VA examination which considered other applicable Diagnostic Codes.  However, in a September 2014 statement, the Veteran stated that he would not report for another VA examination and requested that the appeal be decided based on the current evidence of record.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to October 2, 2013, the Veteran's psoriasis affected 11 percent of his entire body and five percent of exposed areas, and was treated only with topical therapy, rather than systemic corticosteroid therapy.

2.  From October 2, 2013, the Veteran's psoriasis has affected 20 to 40 percent of his entire body and less than five percent of exposed areas, and has been treated only with topical therapy, rather than systemic corticosteroid therapy.


CONCLUSIONS OF LAW

1.  Prior to October 2, 2013, the criteria for a rating in excess of 10 percent for psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7816 (2014).
2.  From October 2, 2013, the criteria for a rating in excess of 30 percent for psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in May 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim for an increase.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded VA examinations in June 2009 and October 2013.  The October 2013 examiner reviewed the Veteran's claims folder and provided an assessment of the Veteran's current symptoms.  Although the June 2009 examiner did not review the claims folder, he provided a current assessment of the Veteran's symptoms.  Therefore, the Board finds that the examinations are adequate for rating purposes.  

As mentioned above, in August 2014, the Board remanded the matter to afford the Veteran a VA examination which considered other potentially applicable Diagnostic Codes.  However, the Veteran refused to appear for another VA examination.  The Board concludes that the VA has discharged its duty to provide the Veteran with an additional examination.  Wood v. Derwinski, 1 Vet. App. 190 (1990).  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Rating Principles 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Psoriasis

The Veteran is service-connected for psoriasis vulgaris with severe involvement of the feet.  His rating was established pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7816 (2014), described below.  Notably, in February 2011, the Veteran was granted service connection for a separate bilateral foot condition, found to be associated with the service-connected psoriasis, and intended to account for the Veteran's underlying symptoms of weakness in his feet.  This decision does not disturb that separate rating.  

Under DC 7816, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  If more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period, a 60 percent rating is warranted.  See 

Additionally, under Diagnostic Code 7816, psoriasis can also be rated as disfigurement of the head, face, and neck under Diagnostic Code 7800 or for scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  Id.
In June 2009, the Veteran stated that his psoriasis disability had increased in severity.  In that regard, he stated that the psoriasis has affected the soles of both of his feet and makes walking uncomfortable and painful.  

The Veteran was afforded a VA examination in June 2009 where the examiner noted that 5 percent of the Veteran's exposed areas (head and hands) and 11 percent of the entire body was affected by the psoriasis.  On examination, the examiner noted 1 centimeter and 2 centimeter scaling plaques on the right third and second fingers; two by 6 centimeter scaling plaques on the left fourth and middle fingers, including third fingertip; 1 centimeter plaque on the forehead, at the hairline; a mild scaling patch on anterior scalp; scaly beefy plaques on the elbows, buttocks and thighs; very thick hyperkeratotic plaques on soles, with underlying erythema over the dorsal foot and toes; onycholysis and subungual debri on toenails bilaterally; and marked thickening with subungual hyperkeratosis of the great toenails.  The examiner noted the Veteran's current treatment included Temovate ointment daily for the last 17 years.  

In regard to functional impairment, the examiner noted that the Veteran is unable to use tools or type when fingers are fissured; he experiences pain on feet when walking and fissuring prevents walking and causes limping.  

In October 2013, the Veteran was afforded another VA examination where the Veteran reported that his psoriasis mostly affected his feet and hands.  He reported painful cracking, and splitting on his feet and the use of Vitamin D topical and topical steroids, with minimal control.  

On examination, the examiner noted no scarring or disfigurement of the head, face or neck and no benign or malignant skin neoplasms.  She also noted that the Veteran did not have any systemic manifestations such as fever, weight loss or hypoproteinemia, as a result of the psoriasis.  The examiner noted that the Veteran has been treated with topical corticosteroids over the previous 12 months on a constant to near constant basis.  The Veteran's psoriasis was observed to affect 20 to 40 percent of his total body area and less than 5 percent of his exposed area.  The examiner noted multiple hyperkeratotic plaques on buttocks, groin and posterior thighs; scaly plaques on dorsal and plantar feet; dysmorphic nails on hands, with pitting; marked thickening of toenails; and small pink plaque on left forehead and dorsal hands.  

In regard to functional impact, the examiner noted that the Veteran's feet could be quite painful when fissured and limited his mobility.  The examiner concluded that there were other therapies the Veteran could use to treat his psoriasis, other than his current topical therapy.  

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for the initial stage of the rating (prior to October 2013).  The evidence indicates that the Veteran's psoriasis affected at least 5 percent, but less than 20 percent of the entire body or exposed area, and the use of topical therapy.  In order to warrant an increased rating, the Veteran's psoriasis needed to have affected 20 to 40 percent of the entire body or exposed areas or the use of systemic therapy, neither of which has been shown.  

Likewise, the Board finds that a rating in excess of 30 percent is not warranted since October 2013.  The October 2013 VA examiner noted that the Veteran's psoriasis affects 20 to 40 percent of his total body and less than 5 percent of his exposed areas.  This squarely fits in the criteria for a 30 percent rating.  In order to warrant a higher rating, the Veteran's psoriasis needs to have affected more than 40 percent of the entire body or more than 40 percent of exposed areas or constant or near constant systemic therapy.  

The Veteran has contended that his medications - corticosteroids - should be considered "systemic" medications for rating purposes.  See March 2011 VA Form 9; see also August 2009 Notice of Disagreement (listing Clobetasol Propionate, Betamethasone Dipropionate, Mometasone Fuorate, and Desonide as current prescriptions).  In that regard, the Veteran stated, "I contend that even though I use corticosteroids topically, they become systemic due to the strength of the corticosteroid that I use and the fact that it is applied, over large areas, to inflamed and fissured skin."  He includes a list of his topical prescriptions and a description of their uses in support of his argument.  Clobetasol Propionate Ointment was listed as a synthetic corticosteroid, for topical dermatologic use.  He highlights a passage which indicates that "Systemic absorption of topical corticosteroids can produce reversible HPA axis suppression with the potential for glucocorticosteroid insufficiency after withdrawal from treatment."  

Systemic is defined as "pertaining to or affecting the body as a whole."  Dorland's Illustrated Medical Dictionary 1888 (32d ed. 2014); see generally Psoriasis, Treatments and Drugs, Mayo Clinic, http://www. mayoclinic.org/diseases-conditions/psoriasis/basics/ treatment/con-20030838 (last visited May 28, 2015) (discussing the difference between "topical treatments, light therapy[,] and systemic medications" in the dermatology context).  Immunosuppressants may be considered systemic treatment.  See Perkins v. Peake, 2008 WL 24463312 (June 11, 2008)(J. Davis)(citing 38 C.F.R. § 4.118, Diagnostic Code 7816).

The Perkins case highlights that there is an important distinction between "systemic effect" and "systemic treatment," the latter of which is required by Diagnostic Code 7816.  The requirement of "systemic effect" was replaced with "systemic treatment" in 2007.  Here, the Veteran is requesting that the Board consider the "systemic effect" of his prescriptions, rather decide whether his prescriptions are systemic corticosteroids or immunosuppressants, as required by Diagnostic Code 7816.  The Board finds that there is no evidence that the Veteran is under systemic treatment for his psoriasis.  The evidence indicates that his medications are topical agents, which are not considered systemic or immunosuppressants.  Moreover, the October 2013 VA examiner specifically stated that the Veteran is on topical therapy and may benefit from other therapies.  The Board acknowledges the Veteran's request to treat his mediations as systemic treatment; however, based on the aforementioned, the Board rejects such a request.  

While the Veteran's disability is also ratable based on disfigurement or scarring, as noted in the evidence described above, no disfigurement of the head, face, or neck has been shown, and there has been no indication that the Veteran experiences any scarring.  

In short, the Board finds that staged rating are appropriate.  The Veteran's symptoms reflect a 10 percent rating, prior to October 2, 2013, and a 30 percent rating, thereafter.  However, the evidence does not warrant higher ratings.  

IV.  Extraschedular Consideration 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1) , for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's psoriasis is inadequate.  The Veteran suffers from plaques on various parts of his body, including his feet.  Diagnostic Codes 7816 (psoriasis) and 5299-5277 (foot disability) account for the Veteran's symptoms.  To the extent that he has argued underlying foot weakness due to the disability, the RO granted a separate rating for the foot disability, effective the date of the claim for an increase.  Therefore, all of the Veteran's symptoms are currently accounted for.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.
V.  Special Monthly Compensation

The Veteran is presumed to be seeking the maximum benefits possible.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Special monthly compensation, or SMC, is an ancillary benefit and is an inferable issue when a Veteran is requests an increased rating.  VA has a duty to maximize benefits and has a policy to consider SMC where applicable.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  

A veteran who, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of both feet shall receive SMC under the provisions of 38 U.S.C.A. § 1114(l).  See 38 C.F.R. § 3.350(b).  The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) and § 4.63 as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

In this case, the Board has considered whether the issue of entitlement to SMC based on loss of use of both feet has been raised, in light of the June 2009 examination, which remarked upon functional impairment, and noted that fissuring prevented the Veteran from walking.  On close review of the evidence, the Board finds that while the Veteran's disability does on some occasions prevent walking (specifically when there are fissures present), this is a sporadic occurrence and does not rise to the level of loss of use of the feet.  The Veteran retains function in his feet.  Therefore, the issue of SMC based on loss of use is not raised by the record.

VI.  Total Disability Rating

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)). 

However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected psoriasis prevent him from obtaining and/or maintaining gainful employment-nor has the Veteran so contended.  At this point, therefore, there is no cogent evidence of unemployability and the issue of entitlement to a TDIU need not be addressed further.


ORDER

Entitlement to a rating in excess of 10 percent, prior to October 2, 2013, and in excess of 30 percent thereafter, for psoriasis, is denied.  


____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


